Citation Nr: 0639760	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for renal failure.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in August 2004, and a substantive 
appeal was received in August 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a September 2006 Board hearing that 
he was overweight in service; and that his blood pressure was 
high.  He contends that his hypertension is related to 
service, and that his hypertension led to renal failure.  He 
also noted that upon separation from service, he was told 
that there was potassium in his urine; and that this is the 
first sign of renal failure.  

The Board acknowledges that the veteran's March 1989 
separation examination revealed that his blood pressure was 
124/96.  The Board also notes that he was noted to have 
proteinuria, for which a follow up examination was 
recommended.  Given these in service findings, along with the 
apparent current diagnoses of hypertension and renal failure, 
the Board finds that a VA examination is warranted for the 
purpose of determining the nature and etiology of the 
veteran's disabilities.  

Regarding the veteran's alleged heart murmur, the veteran 
testified that he was diagnosed with a heart murmur condition 
when he first enlisted in the military; and that he was 
required to sign a waiver in order to serve in the military.  
The Board notes that the claims file does not show evidence 
of a heart murmur.  It does reflect the fact that in a 
January 1987 Report of Medical History (completed in 
conjunction with his entrance examination), the veteran 
reported that he failed a physical examination due to a 
cardiac condition.  This led to a February 1987 cardiac 
consult in which the clinician noted a questionable history 
of heart disease.  Both the veteran's entrance examination 
and February 1987 cardiac consult yielded normal findings.  
However, the Board believes that a VA examination would also 
be appropriate to ascertain whether any current 
cardiovascular disease was manifested during service. 

Finally, the Board notes that the veteran testified that he 
regularly receives treatment from Dr. U.M.K.  However, the 
only medical evidence from this physician is dated October 
2002 to November 2002.  The RO should obtain any and all 
treatment reports not already included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of any current treatment 
records from Dr. U.M.K. should be 
obtained.

2.  The veteran should be afforded VA 
cardiovascular and renal disease 
examinations for the purpose of 
determining the nature, etiology and 
severity of any hypertension, renal 
failure, and/or any other cardiovascular 
disease (to include any such disease 
manifested by a heart murmur).  The 
claims file must be made available to the 
examiners for review in connection with 
the examinations.

Following review of the relevant medical 
evidence in the claims file, to include 
the service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the appropriate examiner 
should be asked to opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that the pertinent 
claimed disability was manifested during 
service.  The appropriate examiner should 
address the significance of the elevated 
blood pressure reading and proteinuria at 
the time of the veteran's discharge from 
service. 

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



